            Case 3:20-cv-05968-TSZ-JRC Document 58 Filed 03/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MICHAEL DENTON,
                                                             CASE NO. 3:20-cv-05968-TSZ-JRC
11                             Plaintiff,
                                                             ORDER DIRECTING
12              v.                                           SUBMISSION OF SERVICE
                                                             INFORMATION FOR UNSERVED
13      TIM THRASHER,                                        DEFENDANT
14                             Defendant.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17   Magistrate Judge J. Richard Creatura. The Court’s authority for the referral is 28 U.S.C. §

18   636(b)(1)(A) and (B), and local Magistrate Judge Rules MJR3 and MJR4.

19          Plaintiff, proceeding pro se and in forma pauperis (“IFP”), initiated this matter on

20   September 29, 2020 (Dkt. 1) and filed an amended complaint on October 29, 2020 (Dkt. 14). On

21   October 30, 2020, the Court directed service of plaintiff’s amended complaint on the named

22   defendants. Dkt. 15. All defendants with the exception of defendant “Dr. Peterson” have

23   appeared through counsel and have filed waivers of service. Dkts. 19–37, 40, 43, 46, 47, 51.

24

     ORDER DIRECTING SUBMISSION OF SERVICE
     INFORMATION FOR UNSERVED DEFENDANT - 1
            Case 3:20-cv-05968-TSZ-JRC Document 58 Filed 03/11/21 Page 2 of 2




 1   Defendants’ counsel has filed a notice stating that the Department of Corrections has been unable

 2   to identify a current or former employee named Dr. Peterson, and counsel has been unable to

 3   locate a State of Washington employee by this name. Dkt. 38. As a result, defendant Dr. Peterson

 4   has not been served in this matter and is not subject to the Court’s jurisdiction.

 5          Although the Court has directed service of the summons and complaint, plaintiff still

 6   bears the burden of providing accurate and sufficient information to effect service. See Walker v.

 7   Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), overruled on other grounds by Sandin v. Conner,

 8   515 U.S. 472 (1995); see also Fed. R. Civ. P. 4. When an IFP plaintiff fails to provide the Court

 9   with accurate and sufficient information to effect service of the summons and complaint, it is

10   appropriate for the Court to sua sponte dismiss the unserved defendant. See Walker, 14 F.3d at

11   1421–22.

12          Plaintiff is directed to provide the complete name and address for defendant Dr. Peterson

13   so the Court can effect service. This information must be provided to the Court on or before

14   April 12, 2021 or the Court may recommend dismissal of Dr. Peterson from this action without

15   prejudice.

16          Dated this 11th day of March, 2021.

17

18

19                                                         A
                                                           J. Richard Creatura
20
                                                           United States Magistrate Judge
21

22

23

24

     ORDER DIRECTING SUBMISSION OF SERVICE
     INFORMATION FOR UNSERVED DEFENDANT - 2
